Citation Nr: 1613049	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1972, including in the Republic of Vietnam from August 1, 1971 to September 16, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his combined disability rating is 70 percent for his three service-connected disabilities, namely PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  38 C.F.R. §§ 4.16(a), 4.25 (2015).

The Veteran contends in a December 2010 statement that he cannot work because of his anxiety, which is a symptom of his service-connected PTSD.  At his December 2015 videoconference hearing, the Veteran testified that a TDIU effective from the day following his last day of full-time employment would satisfy his appeal.  See transcript, p. 15.

The evidence pertaining to the Veteran's symptoms of his service-connected disabilities reflects that they preclude him from obtaining or maintaining substantially gainful employment.  The Veteran performs part-time work giving lessons to agents.  See transcript, p. 10.  A December 2015 letter from the Veteran's employer lists October 5, 2012, as the date on which his employment was changed to a part-time basis; the employer states in the letter that the reason for the change to part-time work "was due to his anxiety" during work.

The Board finds that the Veteran's employer's explanation is consistent with the results of his most recent VA examination for PTSD, dated December 2010, wherein the examiner assigned a Global Assessment of Functioning (GAF) score of 50 and found that the Veteran was limited to "a moderate degree of occupational functioning."

After reviewing the evidence, the Board finds that the severity of the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation effective as of October 5, 2012.  38 C.F.R. § 4.16(a).  The Veteran's employer has confirmed both the date of his part-time employment, and that the reason for the change is his anxiety.  Thus, entitlement to a TDIU is warranted, and the Veteran's appeal is granted.  Id.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted, effective October 5, 2012.


REMAND

The Veteran, through his representative, testified in his December 2015 videoconference hearing that "a current exam will show the [PTSD] condition has increased in severity."  See transcript, p. 2.  The last VA examination was provided in December 2010.  The new evidence suggests that the disability has worsened since the last examination, and VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his PTSD, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's PTSD, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


